DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation “the circumferential ridge” (singular) in line 2. Because claim 4 introduces “two circumferential ridges” (plural) in line 3, it is unclear whether “the circumferential ridge” (singular) is referring to only one of the two circumferential ridges, both of the circumferential ridges, or either one of the circumferential ridges. For examination purposes, it is assumed that “the circumferential ridge” is referring to “at least one of the circumferential ridges.” 
Claim 6 recites the limitation “the ridge” (singular) in line 2. It is noted that claim 1 recites the tire as comprising “a plurality of ridges” (plural) in lines 4-5. It is unclear whether claim 6 intends to refer to one specific ridge from the plurality of ridges ridges are.” 
Claims 7 and 16-20 recite the limitation "the two ridges" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that “a plurality of ridges” is introduced in claim 1. However, because a particular set of “two ridges” is not introduced in claim 1, 2, 3, 4, 12, or 14, it is unclear what “the two ridges” is referring to in claims 7 and 16-20. For examination purposes, it is assumed that “the two ridges” is referring to two ridges that are adjacent to each other among the plurality of ridges introduced in claim 1, and the limitation “between the two ridges adjacent to each other” in claims 7 and 16-20 will be read as “between two ridges that are adjacent to each other.” 
Claim 8 recites the limitation “the internal angle” (singular) in line 1. It is noted that multiple internal angles in the equiangular-piece region and multiple internal angles in the non-equiangular piece region are introduced in claim 7. It is unclear whether claim 8 intends to refer to a single internal angle among the internal angles already introduced or to each of the internal angles of the radial pieces in the equiangular-piece region and the non-equiangular-piece region. Based on paragraph [0031] of the instant specification, for examination purposes, it is assumed that claim 8 intends to refer to each of the internal angles of the radial pieces in the equiangular-piece region and the non-equiangular-piece region, and “the internal angle is” in line 1 of claim 8 will be read as “each of the internal angles are.” 
angles in the equiangular-piece region are greater than the internal angles in the non-equiangular-piece region.” 
Claim 10 recites the limitations “the ridge” in line 2 and “the radial piece for the ridge” in line 3. It is noted that each radial piece is disposed between two ridges that are adjacent to each other, as set forth in claim 7. It is unclear which of the two ridges where the radial piece is disposed “the ridge” in claim 10 is referring to. For examination purposes, examiner suggests rewording claim 10 to read as follows: “The tire according to claim 7, wherein the non-equiangular-piece region is formed such that the greater an angle of the adjacent ridges to a tire radial direction at the center is, the less the internal angle of the radial piece disposed between the adjacent ridges is. 
Claim 11 recites the limitation “the internal angle” (singular) in line 2. It is noted that multiple internal angles in the non-equiangular-piece region are introduced in claim angles are.” 
Claim 13 recites the limitation “the circumferential ridge” (singular) in line 2. Because claim 12 introduces “two circumferential ridges” (plural) in line 3, it is unclear whether “the circumferential ridge” (singular) is referring to only one of the two circumferential ridges, both of the circumferential ridges, or either one of the circumferential ridges. For examination purposes, it is assumed that “the circumferential ridge” is referring to “at least one of the circumferential ridges.” 
Claim 15 recites the limitation “the circumferential ridge” (singular) in line 2. Because claim 14 introduces “two circumferential ridges” (plural) in line 3, it is unclear whether “the circumferential ridge” (singular) is referring to only one of the two circumferential ridges, both of the circumferential ridges, or either one of the circumferential ridges. For examination purposes, it is assumed that “the circumferential ridge” is referring to “at least one of the circumferential ridges.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (U.S. Patent Pub. No. 2015/0321523). 
Regarding claim 1, Takahashi discloses (as seen in Figs. 1 and 9 or 10) a tire (1) comprising a sidewall portion (4), wherein an outer surface (see Fig. 9 or 10) of the sidewall portion (4) has a decorative pattern (8), and the decorative pattern (8) includes a radially arranged ridge portion (see Modified Figure 10 below) in which a plurality of ridges (10 and 11) connected to each other at a center (see Modified Figure 10 below) extend radially.  
    PNG
    media_image1.png
    454
    888
    media_image1.png
    Greyscale

Modified Figure 10, Takahashi
	Regarding claim 2, Takahashi discloses all of the limitations as set forth above for claim 1. Takahashi further discloses that the decorative pattern (8) includes a plurality of the radially arranged ridge portions aligned in a tire circumferential direction (see Modified Figure 10 below). 

    PNG
    media_image2.png
    523
    653
    media_image2.png
    Greyscale

Modified Figure 10, Takahashi
	Regarding claim 3, Takahashi discloses all of the limitations as set forth above for claim 1. Takahashi further discloses that the decorative pattern (8) includes a plurality of the radially arranged ridge portions aligned in a tire radial direction (see Modified Figure 10 below). 

    PNG
    media_image3.png
    454
    814
    media_image3.png
    Greyscale

Modified Figure 10, Takahashi
	Regarding claims 4, 12, and 14, Takahashi discloses all of the limitations as set forth above for claims 1, 2, and 3 respectively. Takahashi further discloses that the decorative pattern (8) includes two circumferential ridges (10; see Modified Figure 10 below) that extend in a tire circumferential direction and are spaced from each other in a tire radial direction (see Modified Figure 10 below), and the radially arranged ridge portion disposed between the two circumferential ridges (10) (see Modified Figure 10 below). 

    PNG
    media_image4.png
    454
    925
    media_image4.png
    Greyscale

Modified Figure 10, Takahashi
	Regarding claims 5, 13, and 15, Takahashi discloses all of the limitations as set forth above for claims 4, 12, and 14 respectively. Takahashi further discloses that that at least one of the ridges (10; see Modified Figure 10 below) in the radially arranged ridge portion intersects at least one of the circumferential ridges (10; see Modified Figure 10 below). 

    PNG
    media_image5.png
    454
    903
    media_image5.png
    Greyscale

Modified Figure 10, Takahashi
	Regarding claim 6, Takahashi discloses all of the limitations as set forth above for claim 1. Takahashi further discloses (as seen in Fig. 10) that in the radially arranged ridge portion, the ridges are not disposed in a region between a first straight line that extends from the center at an angle of about 45o (see Modified Figure 10 below) relative to a tire radial direction, and a second straight line that extends from the center at an angle of about 135o (see Modified Figure 10 below) relative to the tire radial direction, thus reading on the claimed limitations in claim 6 that in the radially arranged ridge portion, the ridges are not disposed in a region between a first straight line that extends from the center at an angle of 75 to 85o relative to a tire radial direction, and a second straight line that extends from the center at an angle of 95 to 105o relative to the tire radial direction. 

    PNG
    media_image6.png
    670
    736
    media_image6.png
    Greyscale

Modified Figure 10, Takahashi
	Regarding claims 7 and 16-20, Takahashi discloses all of the limitations as set forth above for claims 1-4, 12, and 14 respectively. Takahashi further discloses that a plurality of radial pieces are formed around the center and each disposed between two ridges that are adjacent to each other (see Fig. 10), and the radially arranged ridge portion includes an equiangular-piece region (see Modified Figure 10 below) in which the radial pieces having the same internal angle between the two ridges are aligned, and a non-equiangular-piece region (see Modified Figure 10 below) in which the radial pieces having different internal angles are aligned. 

    PNG
    media_image7.png
    346
    476
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    282
    606
    media_image8.png
    Greyscale

Modified Figure 10, Takahashi
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (U.S. Patent Pub. No. 2012/0152427) in view of "Line Illusions" NPL, 2012 and in view of Baumhofer (U.S. Patent No. 6,439,287). 

The main difference between the Yamakawa tire and the claimed tire is the use of an optical illusion other than the decorative pattern optical illusion (11) as disclosed by Yamakawa and the use of ridges on the tire sidewall to create the optical illusion. However, “Line Illusions” NPL, 2012 teaches that the claimed optical illusion pattern (see Hering Illusion, pg. 2) is a known alternative to the optical illusion pattern disclosed by Yamakawa (see Café Wall Illusion, pg. 1). Furthermore, Baumhofer teaches (as seen in Figs. 1-5D) a tire (abstract) in which a moiré optical illusion pattern is formed on the tire sidewall (Col. 3, lines 2-4) by the use of linear elevations (Col. 3, lines 5-7) in order to mask unevenness visible on the tire sidewall (Col. 4, lines 42-47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Yamakawa's Café Wall illusion pattern with a Hering illusion pattern since (1) Line Illusions NPL teaches the Hering illusion as a recognized alternative illusion pattern to the Café Wall illusion; and (2) Baumhofer teaches that it is known in the art to employ a 
Modified Yamakawa, therefore, suggests the remaining claimed limitations in claim 1 that the decorative pattern includes a radially arranged ridge portion (see Hering Illusion, pg. 2, “Line Illusions” NPL, 2012) in which a plurality of ridges connected to each other at a center extend radially (see Modified “Line Illusions” NPL, 2012 below). 

    PNG
    media_image9.png
    480
    1310
    media_image9.png
    Greyscale
 
Modified “Line Illusions” NPL, 2012
	Regarding claims 2 and 3, modified Yamakawa discloses all of the limitations as set forth above for claim 1. Modified Yamakawa fails to disclose, however, that the 
	Yamakawa teaches a decorative pattern (11) which covers an entire section of the tire sidewall (see Fig. 1) in order to create an optical illusion effect that conceals unevenness that exists on a surface of the sidewall ([0030]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the decorative pattern as disclosed by modified Yamakawa to include a plurality of radially arranged ridge portions that are aligned in a tire circumferential direction and/or aligned in a tire radial direction in order to optimize the optical illusion effect created by the decorative pattern and to properly conceal all of the unevenness present on the tire sidewall. 
	Regarding claims 4, 12, and 14, modified Yamakawa discloses all of the limitations as set forth above for claims 1, 2, and 3 respectively. Modified Yamakawa further discloses that the decorative pattern (Yamakawa: 11) includes two circumferential ridges (see Modified “Line Illusions” NPL, 2012 below) that extend in a tire circumferential direction and are spaced apart from each other in a tire radial direction (see Modified “Line Illusions” NPL, 2012 below), and the radially arranged ridge portion disposed between the two circumferential ridges (see Modified “Line Illusions” NPL, 2012 below). 

    PNG
    media_image10.png
    480
    1310
    media_image10.png
    Greyscale

Modified “Line Illusions” NPL, 2012
	Regarding claims 5, 13, and 15, modified Yamakawa discloses all of the limitations as set forth above for claims 4, 12, and 14 respectively. Modified Yamakawa further discloses that at least one of the ridges in the radially arranged ridge portion intersects at least one of the circumferential ridges (see Modified “Line Illusions” NPL, 2012 below). 

    PNG
    media_image11.png
    480
    1310
    media_image11.png
    Greyscale

Modified “Line Illusions” NPL, 2012


    PNG
    media_image12.png
    219
    728
    media_image12.png
    Greyscale

Modified “Line Illusions” NPL, 2012
	Based on the Hering Illusion in “Line Illusions” NPL, 2012, one of ordinary skill in the art would have found that the first straight line extends from the center at an angle of about 75o relative to a tire radial direction and that the second straight line extends from the center at an angle of about 105o relative to a tire radial direction, thus suggesting the claimed angles in claim 6 of a first straight line that extends from the center at an angle of 75 to 85o relative to a tire radial direction and a second straight line that extends from the center at an angle of 95 to 105o relative to a tire radial direction. 
	While the Hering Illusion in “Line Illusions” NPL, 2012 is not necessarily to scale, it would have been obvious to one having ordinary skill in the art before the effective 
	Regarding claims 7 and 16-20, modified Yamakawa discloses all of the limitations as set forth above for claims 1-4, 12, and 14 respectively. Modified Yamakawa further discloses that a plurality of radial pieces are formed around the center and each disposed between two ridges that are adjacent to each other (see Modified “Line Illusions” NPL, 2012 below), and the radially arranged ridge portion includes an equiangular-piece region (see Modified “Line Illusions” NPL, 2012 below) in which the radial pieces having the same internal angle between the two ridges are aligned, and a non-equiangular-piece region (see Modified “Line Illusions” NPL, 2012 below) in which the radial pieces having different internal angles are aligned. 

    PNG
    media_image13.png
    347
    694
    media_image13.png
    Greyscale

Modified “Line Illusions” NPL, 2012
o. 
	“Line Illusions” NPL, 2012 teaches that the optical illusion effect of the Hering Illusion that makes the two horizontal lines appear bent is caused by the perspective that the radial lines create in the background of the image (see Hering Illusion, pg. 2). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen each of the angles in the equiangular-piece region and the non-equiangular-piece region as disclosed by modified Yamakawa to be not greater than 20o in order to optimize the optical illusion effect on the tire sidewall. 
	Regarding claim 9, modified Yamakawa discloses all of the limitations as set forth above for claim 7. Modified Yamakawa further discloses that the internal angles in the equiangular-piece region are greater than the internal angles in the non-equiangular-piece region (see Modified “Line Illusions” NPL, 2012 below). 

    PNG
    media_image14.png
    404
    765
    media_image14.png
    Greyscale

Modified “Line Illusions” NPL, 2012
	Regarding claim 10, modified Yamakawa discloses all of the limitations as set forth above for claim 7. Modified Yamakawa further discloses that the non-equiangular-piece region is formed such that the greater an angle of the adjacent ridges to a tire radial direction at the center is, the less the internal angle of the radial piece disposed between the adjacent ridges is (see Modified “Line Illusions” NPL, 2012 below). 

    PNG
    media_image15.png
    416
    607
    media_image15.png
    Greyscale

Modified “Line Illusions” NPL, 2012
	Regarding claim 11, modified Yamakawa discloses all of the limitations as set forth above for claim 7. Modified Yamakawa further discloses that in the non-equiangular-piece region, the internal angles are small, acute angles (see Hering Illusion, pg. 2, “Line Illusions” NPL, 2012). Modified Yamakawa fails to explicitly disclose, however, that in the non-equiangular-piece region, the internal angles are 5 to 9o. 
	“Line Illusions” NPL, 2012 teaches that the optical illusion effect of the Hering Illusion that makes the two horizontal lines appear bent is caused by the perspective that the radial lines create in the background of the image (see Hering Illusion, pg. 2). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the internal angles in the non-equiangular-piece region as disclosed by modified Yamakawa to be 5 to 9o in order to optimize the optical illusion effect on the tire sidewall. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749